                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

SPRINT COMMUNICATIONS COMP ANY LP,
     Plaintiff,
                   V.
                                                 C.A. No. 17-1734-RGA

CHARTER COMMUNICATIONS, INC. , et al. ,
    Defendants.

SPRINT COMMUNICATIONS COMP ANY LP,
     Plaintiff,
                   V.
                                                 C.A. No. 17-1736-RGA

MEDIA COM COMMUNICATIONS CORP.,
     Defendant.

SPRINT COMMUNICATIONS COMP ANY LP,
     Plaintiff,
                   V.
                                                 C.A. No. 18-361-RGA

WIDEOPENWEST, INC. , et al. ,
     Defendants.

SPRINT COMMUNICATIONS COMP ANY LP,
     Plaintiff,
                   V.                            C.A. No . 18-362-RGA

ATLANTIC BROADBAND FINANCE, LLC, et al. ,
     Defendants.

SPRINT COMMUNICATIONS COMPANY LP,
     Plaintiff,
                   V.
                                                 C.A. No. 18-363-RGA

GRANDE COMMUNICATIONS NETWORKS, LLC,
et al. ,
         Defendants.

SPRINT COMMUNICATIONS COMP ANY LP,
     Plaintiff,
                   V.                            C.A. No. 18-536-RGA

FRONTIER COMMUNICATIONS CORP.,
     Defendant.
                               MEMORANDUM OPINION

R. Montgomery Donaldson and Christina B. Vavala, POLSINELLI PC, Wilmington, DE; B.
Trent Webb, Aaron E. Hankel, Ryan J. Schletzbaum, Ryan D. Dykal, Jordan T. Bergsten, Lauren
E. Douville, Mark D. Schafer, Maxwell C. McGraw, and Samuel J. LaRoque, SHOOK, HARDY
& BACON LLP, Kansas City, MO; Robert H. Reckers and Michael W. Gray, SHOOK, HARDY
& BACON LLP, Houston, TX, attorneys for Plaintiff Sprint Communications Company LP.

Kelly E. Farnan, RICHARDS, LAYTON & FINGER, P.A., Wilmington, DE; David S. Benyacar
and Daniel L. Reisner, ARNOLD & PORTER KA YE SCHOLER LLP, New York, NY; Robert
J. Katerberg, ARNOLD & PORTER KA YE SCHOLER LLP, Washington, DC; Gregory Arovas,
Jeanne M. Heffernan, and James E. Marina, KIRKLAND & ELLIS LLP, New York, NY; Luke
L. Dauchot, KIRKLAND & ELLIS LLP, Los Angeles, CA; Bao Nguyen, KIRKLAND & ELLIS
LLP, San Francisco, CA, attorneys for Defendants Charter Communications, Inc., et al.

Steven J. Balick and Andrew C. Mayo, ASHBY & GEDDES, Wilmington, DE; Robinson Vu,
Lindsay Volpenhein Cutie, and Amy E. Bergeron, BAKER BOTTS LLP. , Houston, TX;
Timothy S. Durst, BAKER BOTTS LLP, Dallas, TX, attorneys for Defendants Mediacom
Communications Corp., WideOpenWest Networks, Inc. , Atlantic Broadband Finance, LLC, and
Grande Communications Networks, LLC, et al.

Phillip A. Rovner, Jonathan A. Choa, and Alan R. Silverstein, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; Brian M. Buroker, Omar F. Amin, and Jessica Altman,
GIBSON DUNN & CRUTCHER LLP, Washington, DC; Robert Vincent, GIBSON DUNN &
CRUTCHER LLP, Dallas, TX, attorneys for Defendant Frontier Communications Corp.




December J.O , 2019
AN~ o/f)~
       Currently before the Court is the issue of claim construction of various terms in U.S.

Patent Nos. 6,452,932 ("the ' 932 patent"), 6,463 ,052 ("the '052 patent"), 6,633 ,561 ("the ' 3,561

patent"), 7,286,561 ("the ' 6,561 patent"), 7,505 ,454 ("the ' 454 patent"), 6,298,064 ("the ' 064

patent"), 6,343 ,084 ("the ' 084 patent"), 6,473 ,429 ("the '429 patent"), 7,327,728 ("the ' 728

patent"), 7,324,534 ("the ' 534 patent"), 6,330,224 ("the ' 224 patent"), 6,697,340 ("the '340

patent"), 6,999,463 ("the '463 patent"), 6,563 ,918 ("the '918 patent"), and 7,693 ,131 ("the ' 131

patent"). I have considered the Parties' Joint Claim Construction Brief. (Civ. Act. No. 17-cv-

1734-RGA; D.I. 162). I heard oral argument on October 1, 2019.

I.     BACKGROUND

       The patents in these cases relate to developments in voice-over-packet technology.

Today, a version of this technology enables consumers to make telephone calls over the Internet.

Specifically, the patents Sprint is asserting here disclose methods for routing calls between

traditional telephone lines and packet-based data networks.

        The patents fall into seven groups: 1) Call Control ('932, ' 052, ' 3,561 , ' 6,561 , and ' 454);

2) Broadband ('064, ' 084, '429, and ' 728); 3) Broadband Interface ('534); 4) Enhanced Services

('224 and '340); 5) Number Portability ('463); 6) Addressing Servers ('918); and 7) Residential

Hub (' 131 ). The patents within each group share an identical written description.

II.     LEGAL ST ANDARD

        " It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude." Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en bane) (internal quotation marks omitted). '" [T]here is no magic formula or

catechism for conducting claim construction.' Instead, the court is free to attach the appropriate
weight to appropriate sources ' in light of the statutes and policies that inform patent law. "'

SoftView LLC v. Apple Inc. , 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc. , 52 F.3d 967, 977-80 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370

(1996). Of these sources, "the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term."

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

        "[T]he words of a claim are generally given their ordinary and customary meaning ....

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application."

Id. at 1312-13 (citations and internal quotation marks omitted). " [T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). "In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words." Id. at 1314.

        When a court relies solely upon the intrinsic evidence-the patent claims, the

specification, and the prosecution history-the court' s construction is a determination oflaw.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831,841 (2015). The court may also make

factual findings based upon consideration of extrinsic evidence, which "consists of all evidence

external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises." Phillips, 415 F .3d at 1317-19 (internal quotation marks



                                                   2
omitted). Extrinsic evidence may assist the court in understanding the underlying technology, the

meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic evidence,

however, is less reliable and less useful in claim construction than the patent and its prosecution

history. Id.

        "A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent." Ren is haw PLC v. Marposs Societa ' per Azioni,

158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that "a claim interpretation that would exclude

the inventor' s device is rarely the correct interpretation." Osram GMBH v. Int '/ Trade Comm 'n,

505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

III.    CONSTRUCTION OF AGREED-UPON TERMS

        I adopt the following agreed-upon construction:

 Claim Term                                           Construction

 "a network code that identifies a network            "a code identifying a network element which
 element to provide egress . .. from the packet       network element provides an exit from a
 communication system" ('3 ,561 Patent,               packet communication system"
 Claims 1 and 24; '052 Patent, Claim 1)
 "a network code representing a network
 element to egress the call from the packet
 system" (' 6,561 Patent, Claim 14)

IV.     CONSTRUCTION OF DISPUTED TERMS

1.      "interworking unit" ('429, '084, '064, '224 Patents, Claim 1; '918 Patent, Claim 11)

        a.     Plaintiff's proposed construction : "device that translates communications
               between asynchronous and synchronous formats"

        b.     Defendants ' proposed construction: "ATM interworking multiplexer"

        c.     Court 's construction: "ATM interworking multiplexer"




                                                  3
       The "interworking unit" is a crucial component of the claimed inventions. The claims of

the ' 429, '084, ' 064, ' 224, and '918 patents all describe the "interworking unit" as a device that

converts communications between different formats, allowing calls to transfer across phone lines

and packet-based networks. The dispute is whether the term is limited to Asynchronous Transfer

Mode (ATM)-a specific type of packet-based technology. I, like the other district courts that

have considered this question, conclude it is. See Cox Commc 'ns Inc. v. Sprint Commc 'ns Co.

L.P., 2016 WL 1125729 at *4 (D. Del. Mar. 21 , 2016); Sprint Commc 'ns Co. v. Comcast Cable

Commc 'ns, 2014 WL 5089402 at *15-17 (D. Kan. Oct. 9, 2014); Sprint Commc 'ns Co. L.P. v.

Big River Tel. Co., 2009 WL 1992537 at *11-13 (D. Kan. July 8, 2009); Sprint Commc 'ns Co. v.

Vonage Holdings Corp. , 500 F. Supp. 2d 1290, 1319 (D. Kan. 2007). The parties are therefore

limited to arguments consistent with this holding that the "interworking unit" in these patents is

an "ATM interworking multiplexer."

        While claim terms are generally given their plain and ordinary meaning, there are two

exceptions: " 1) when a patentee sets out a definition and acts as his own lexicographer, or 2)

when the patentee disavows the full scope of a claim term either in the specification or during

prosecution." Thorner v. Sony Computer Entm 't Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).

Defendants do not argue that the plain and ordinary meaning of "interworking unit," in isolation,

is limited to ATM or that the inventor re-defined the term through lexicography. That leaves

disavowal.

        Disavowal "requires that the specification or prosecution history make clear that the

invention does not include a particular feature or is clearly limited to a particular form of the

invention." Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1372 (Fed. Cir. 2014) (internal

citations omitted). An explicit re-definition is not necessary. See SciMed Life Sys., Inc. v.



                                                   4
Advanced Cardiovascular Sys., Inc. , 242 F.3d 1337, 1344 (Fed. Cir. 2001). While courts must

read claims in view of the specification, they may not simply import limitations from the

specification into the claims. Prima Tek IL L.L.C. v. Polypap, S.A.R.L. , 318 F.3d 1143, 1148

(Fed. Cir. 2003). The Federal Circuit has acknowledged "there is sometimes a fine line between

reading a claim in light of the specification, and reading a limitation into the claim from the

specification." ComarkCommc'ns, Inc. v. Harris Corp. , 156 F.3d 1182, 1186-87 (Fed. Cir.

1998).

         The Federal Circuit has found disavowal where there were "clear, repeated, and

consistent statements in the specification." SkinMedica, Inc. v. Histogen Inc., 727 F.3d 1187,

1203 (Fed. Cir. 2013). Disavowal also applies when the specification includes language such as

"the present invention requires ... " or "the present invention is . . ." or "all embodiments of the

present invention are . . . ." Hill-Rom Servs., Inc. 755 F.3d at 1372.

         In Microsoft Corp. v. Multi-Tech Sys., Inc., the Federal Circuit construed the words

"sending," "transmitting," and "receiving" as limited to communications "over a telephone line."

357 F.3d 1340, 1348 (Fed. Cir. 2004). The court found the specification "repeatedly and

consistently" described the claimed inventions as using a telephone line, and those statements

were "not limited to describing a preferred embodiment, but more broadly describe[ d] the overall

inventions." Id. The court therefore reached the "inescapable conclusion" that the claims did not

encompass data transmissions over networks such as the Internet. Id.

         Similarly here, the Broadband specification (the ' 064, ' 084, and '429 patents) repeatedly

and consistently refers to the device that translates communications (i.e., the interworking unit)

as an "ATM interworking multiplexer." Other features are clearly optional. The specification

explains the multiplexer "could" include a digital signal; the processing "could" include echo



                                                  5
control and encryption; "various embodiments" accept calls over DS0 connections. ('084 patent,

2:58-64). No such language suggests the ATM interworking multiplexer is an element of only

some embodiments. Instead, the summary of the invention discloses, "The system comprises an

ATM interworking multiplexer and a signaling processor linked to the ATM interworking

multiplexer." (' 084 patent, 2: 11-14). The summary further explains that signals are transmitted

"to the ATM interworking multiplexer" and that " [t]he invention also includes an ATM

interworking multiplexer for providing calls with virtual connections." (Id. at 2:18-19, 2:46-47).

Such repeated references might not amount to an explicit re-definition, but they do create a

"clear and unmistakable" implication that the patentee intended the term "interworking unit" to

mean an "ATM interworking multiplexer." Thorner 669 F.3d at 1366-67 ("To constitute

disclaimer, there must be a clear and unmistakable disclaimer.")

       Plaintiff argues the canon of "claim differentiation" counsels a broader reading. (D .I. 162

at 16). According to this canon, "the presence of a dependent claim that adds a particular

limitation gives rise to a presumption that the limitation in question is not present in the

independent claim." Phillips 415 F.3d at 1315. For example, claim 8 of the ' 084 patent

(unasserted here) claims the "method of claim 1 wherein the identifiers comprise asynchronous

transfer mode connections." There would be no reason, Plaintiff argues, for the patentee to recite

a dependent claim limited to ATM if the independent claim were itself already limited to ATM.

Claim differentiation, however, "is not a hard and fast rule, and the presumption can be

overcome by a contrary construction required by the specification or prosecution history." Hill-

Rom Servs., Inc. 755 F.3d at 1374; see also Poly -Am., L.P. v. AP! Indus., Inc. , 839F.3d1131 ,

1137 (Fed. Cir. 2016) ("[C]laim differentiation does not serve to broaden claims beyond their

meaning in light of the patent as a whole, and it cannot override clear statements of claim scope



                                                  6
found in the specification and prosecution history.") The clear and repeated references to an

"ATM interworking multiplexer" therefore control over any implication based on claim

differentiation.

        Plaintiff asserts the Federal Circuit has already held these patents are broader than ATM

technology. (D.I. 162 at 13). That nonprecedential ruling, Sprint Commc 'ns Co., L.P. v. Time

Warner Cable, Inc., was not about claim construction. 760 F. App ' x 977 (Fed. Cir. 2019).

Rather, the court concluded, based on the record at trial, that Time Warner had not shown by

clear and convincing evidence that the Broadband patents failed the written description

requirement of 35 U.S .C. § 112. Id. at 987. That is a fundamentally different inquiry from the

task of claim construction. Nonprecedential rulings are, of course, not binding, but they can

provide guidance and persuasive reasoning. Because of the different analysis called for here

though, I find little guidance from that decision in interpreting this term.

        Plaintiff argues the Broadband specification must be broader than A TM because it

incorporates by reference the Call Control specification. (D.I. 162 at 12). Defendants have not

sought an ATM limitation on the Call Control patents, which contemplate networks that can be

"narrowband, broadband, packet-based, or a hybrid." ('3 ,561 patent at 8:44). But just referencing

a broader specification does not necessarily expand the scope of a patent. "[I]ncorporation by

reference does not convert the invention of the incorporated patent into the invention of the host

patent." Modine Mfg. v. US. ITC, 75 F.3d 1545, 1553 (Fed. Cir. 1996). So, even considering the

broader patent specification incorporated by reference, a person of ordinary skill in the art would

still read the clear and repeated references to A TM technology in the Broadband specification to

infer that the "interworking unit" in the Broadband patents is an "ATM interworking

multiplexer."



                                                  7
       The '224 and ' 918 patents (which are in the Enhanced Services and Addressing Servers

groups, respectively) also disclaim any meaning of "interworking unit" beyond ATM

technology. The first sentence of the ' 224 specification summary section discloses, "The present

invention comprises a system for providing services for a call from a first communication device

in an asynchronous transfer mode format. " ('224 patent, 1:26-28). The abstract explains the

"asynchronous transfer mode interworking unit" receives user communications and converts

them into a compatible format. (Id. at Abstract). Similarly, the ' 918 patent specification explains,

"The present invention further comprises a method for connecting a call through an

asynchronous transfer mode system .... " (' 918 patent, 2: 11-14). The Federal Circuit has held

these kinds of unequivocal statements about the features of the "present invention" limit the

scope of the claim terms. See Regents of Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929, 936

(Fed. Cir. 2013); Honeywell Int '!, Inc. v. ITT Indus., Inc., 452 F.3d 1312, 1316-19 (Fed. Cir.

2006); SciMed, 242 F.3d at 1343-44.

2.     "communication unit" ('728 Patent, Claim 1)

       a.      Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
               Alternative: "device that converts communication between asynchronous and
               synchronous formats. "

       b.      Defendants ' proposed construction: "A TM interworking multiplexer"

       c.      Court 's construction: "ATM interworking multiplexer"


       The '728 patent is in the Broadband group, but unlike the other Broadband patents, it

uses the term "communication unit" instead of "interworking unit" for the device that converts

communications between different formats. Specifically, claim 1 of '728 describes the

communication unit as "receiving the control messages and user communications" and

"converting the user communications from a first communication format into a second


                                                  8
communication format. " The phrases "communication unit" and "interworking unit" do not

appear in the Broadband specification. Instead, as discussed above, the specification refers

repeatedly and consistently to this device as an "ATM interworking multiplexer." Given that the

"communication unit" appears to be essentially the same device as the "interworking unit," I

construe it too to mean an "ATM interworking multiplexer."

3.     "bearer interface" ('534 Patent, Claim 1)

       a.      Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
               Alternative: "packet network interface"

       b.      Defendants ' proposed construction : "A TM interworking multiplexer"

       c.      Court 's construction: Plain and ordinary meaning

       Defendants argue the "bearer interface" in the ' 534 patent, which is in the Broadband

Interface group, is interchangeable with the "interworking unit" described in the Broadband

patents and should therefore receive the same construction. (D.I. 162 at 27). The Broadband

Interface specification, however, differs in crucial respects from the Broadband specification.

While both refer extensively to A TM, the Broadband Interface specification suggests ATM is

only a preferred embodiment. It explains the system "interworks between a broadband system,

such as an Asynchronous Transfer Mode (ATM) system, and a GR-303 system." ('534 patent,

1:67-2:2). It also states, "Other embodiments include . . . an ATM multiplexer." (Id. at 2:19-21).

These statements imply ATM technology is a possible, but not essential, feature of the invention.

No such statements appear in the Broadband specification.

       Thus, while the Broadband Interface specification includes numerous references to ATM

technology, these references are not enough to meet the "exacting" standard for finding

disavowal. See, e.g., Hill-Rom Servs., Inc., 755 F.3d at 1371. "We do not read limitations from

the specification into claims; we do not redefine words. Only the patentee can do that." Thorner,


                                                   9
669 F.3d at 1366. Accordingly, I conclude the "bearer interface" is not limited to ATM, and I

instruct Defendants not to attempt to import that limitation into the term.

       Defendants assert "bearer interface" is not a well-known term in the art, but they suggest

no alternative construction that is not based on ATM. (D.I. 162 at 28). Given the minimal

discussion in the briefing about whether Plaintiffs suggestion of "packet network interface"

would be an appropriate definition, I instead apply the plain and ordinary meaning, which is, as

always, the default in claim construction. See Phillips, 415 F.3d at 1316.

4.     "service platform system" ('340 Patent, Claim 11)

        a.     Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
               Alternative: "a platform to provide services with respect to user communications"

       b.      Defendants ' proposed construction: "a system containing a signaling processor, a
               service platform, and an ATM interworking multiplexer"

       c.      Court 's construction: Plain and ordinary meaning.

       The '340 and ' 224 patents are both in the Enhanced Services group, and therefore share a

specification. As discussed above, the '224 patent limits the "interworking unit" to ATM. That

construction, however, does not mean every component of the '340 and '224 patents is limited to

ATM. Although the language of the Enhanced Services specification is ATM-centric, it does not

clearly limit the entire "service platform system" described in the ' 340 claims to ATM

technology.

       The specification discloses, "The service platform system contains a signaling processor,

a service platform, and an interworking unit." ('340 patent, 6:45-47). But this language, which is

in a section labeled "preferred embodiment," does not limit the invention itself. I therefore

decline to adopt Defendants' proposed construction.

5.      "communication system" ('463 Patent, Claims 1, 4, 5, 9)



                                                 10
       a.      Plaintiff's proposed construction : Plain and ordinary. No construction necessary.
               Alternative: "a plurality of network elements and connections forming a network
               to transfer information"

       b.      Def endants' proposed construction: "a system comprising an A TM cross-connect,
               ATM interworking multiplexers, and a signaling processor"

       c.      Court 's construction : "a system comprising an ATM cross-connect, ATM
               interworking multiplexers, and a signaling processor"

       The term "communication system," which appears several times in the '463 claims,

appears only once in the specification. The abstract discloses that the "communication system" is

"comprised of a signaling processor and an interworking unit." The rest of the specification of

the '463 patent, which is in the Number Portability group, refers instead to a

"telecommunications tandem system" or "tandem system." Plaintiff does not appear to dispute

that the tandem system is the communication system. (See D.I. 162 at 33). The specification

discloses the "tandem system comprises a fust ATM interworking multiplexer, an ATM cross-

connect, a second ATM interworking multiplexer, and a signaling processor." (' 463 patent at

2: 14-16). Accordingly, I adopt Defendants' construction, which reflects this ATM-focused

language.

6.     "residential communications hub" (' 131 Patent, Claim 11)

       a.      Plaintiff's proposed construction: Plain and ordinary. No construction necessary.

       b.      Defendants' proposed construction : "communications hub located at an end user
               residence that converts between a plurality of communications formats and an
               ATM format"

       c.      Court 's construction: "end user communications hub"

       Defendants seek to limit this term to A TM. The specification language they cite in

support of this position, however, is in a section clearly labeled as describing preferred

embodiments. (D.I. 162 at 37, citing ' 131 patent at 2:43-45, et seq.). The statements describing



                                                 11
the invention as a whole refer to communications in a packet format, not ATM specifically. (See

e.g. , ' 131 patent at 2:4-2 :6, 2:11-2:16). Defendants' proposed limitation is therefore not

appropriate.

       The ' 131 specification makes clear that "residential" refers to the location of any end

user, not literally a home or dwelling. (' 131 Patent, 3 :5-7) ("The residences are depicted as

homes, but they could also be businesses or other sites where users desire communications

services."). The parties appear to agree "communications hub" requires no construction. Thus, I

construe this term to mean "end user communications hub."

 7.    "asynchronous communication" ('084 Patent, Claim 1; '429 Patent, Claim 1; ' 064 Patent,
       Claim 1)

       a.      Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
               Alternative: "communications that are not synchronous"

        b.     Defendants ' proposed construction: ATM communication

        c.     Court 's construction: Plain and ordinary meaning

       A TM communications are asynchronous, but not all asynchronous communications are

ATM. Internet Protocol (IP) and other packet-based communications are also asynchronous. See

Vonage Holdings Corp., 500 F. Supp. 2d at 1318-9 ('" [A]synchronous ' is a term of art in the

communications field that refers to communications where the transmitting and receiving

devices do not communicate based on a synchronized clock .. . [P]ackets are generally

communicated without a timing relationship (or synchronized clock) between the sender and

receiver. Thus, packet technologies are asynchronous. ") The specification does not support

narrowing this term to only one type of packet technology. Accordingly, I decline to adopt

Defendants' proposed construction, and I instruct Defendants not to further argue that this term

is limited to ATM technology.



                                                  12
8.     "converting the communications between a time division multiplex format and another
       format" (' 340 Patent, Claim 14)

       a.     Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
              Alternative: "converting the communications from time division multiplex format
              to a format that is not time division multiplex"

       b.     Defendants ' proposed construction : "converting voice between a time division
              multiplexed format and ATM"

       c.      Court 's construction: Plain and ordinary meaning

9.     "converting the user communications from a first communication format into a second
       communication format"/"converting the user communication from the first
       communication format to a second communication format"/"receiving user
       communications in a first format from a first connection, converting the user
       communications to a second format" ('728 and ' 224 Patents, Claim 1; ' 918 Patent, Claim
       11)

       a.      Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
               Alternative: "converting the user communications from a first communication
               format into a distinct second communication format / converting the user
               communication from the first communication format to a distinct second
               communication format / receiving user communications in a first format from a
               first connection, converting the user communications to a distinct second format"

       b.      Defendants ' proposed construction: "first [communication] format / second
               [communication] format; two formats, one of which is A TM"

       c.      Court 's construction: Plain and ordinary meaning

       These disputed terms relate to communications formats . Defendants argue that, because

the "interworking unit" is an "ATM interworking multiplexer," the device must convert

communications to an ATM format. (D.I. 162 at 45). That, however, is a factual question, not a

legal one. Nothing in the ' 340 patent logically requires that the ATM interworking multiplexer

only convert to ATM. See Time Warner Cable, Inc., 760 F. App 'x at 987 (" [A] reasonable jury

could reject Time Warner' s argument that it would be ' nonsensical ' to use IP with an ' ATM

interworking multiplexer. "') Whether it is technically possible may be another matter, but it is

not one to resolve during claim construction.


                                                 13
10.    "a first connection and a second connection" (' 918 Patent, claim 11)

       a.     Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
              Alternative: "distinct transmission media to carry user communications between
              elements"

       b.     Defendants ' proposed construction: "a first and second connection at least one of
              which is an ATM connection"

       c.      Court 's construction: Plain and ordinary meaning

       Defendants argue that, because the invention includes an "ATM interworking

multiplexer," it follows that at least one of the connections must be ATM. (D.I. 162 at 48). As

discussed above regarding the communications format terms, I am unpersuaded by this

reasoning. The patent does not prohibit an ATM interworking multiplexer from transmitting

communications over exclusively non-ATM connections.

11.    "identifier(s)" ('084 Patent, Claim 1; ' 429 Patent, Claims 1-7; '340 Patent, Claim 11 ;
       ' 463 Patent, Claims 1, 4; ' 534 Patent, Claim 1)

       a.      Plaintiff's proposed construction: "data for routing user information in a packet
               network"

       b.      Defendants ' proposed construction: "data identifying a selected ATM
               connection"

       c.      Court's construction: "data for routing user information in a packet network"

       Claim 1 of the ' 084 patent, which is representative, recites that "asynchronous

communications" are transferred "from the interworking unit for subsequent routing based on the

identifiers." As discussed, asynchronous communications are not necessarily ATM

communications. I therefore reject Defendants' construction, which would require the invention

to identify an "ATM connection."

       It is clear from the claim language that the "identifiers" determine how information is

routed in packet networks. The system receives "the user communications from the synchronous



                                                14
connections" and converts them "into asynchronous communications including the

corresponding identifiers." ('084 patent, claim 1.) Given that the identifiers correspond to

asynchronous communications, and that packet networks are asynchronous, I adopt Plaintiffs

proposed construction.

12.    "packet network" (' 131 Patent, Claim 11)
       a.      Plaintiff's proposed construction: Plain and Ordinary. No construction necessary.
               Alternative: "a plurality of network elements and connections forming a network
               to transfer information using packets"

       b.      Defendants ' proposed construction: "A TM network"

       c.      Court 's construction: Plain and ordinary meaning

13 .   "packet format" (' 534 Patent, Claim 1; ' 131 Patent, Claim 11)

       a.      Plaintiff's proposed construction: Plain and Ordinary. No construction necessary.

       b.      Defendants ' proposed construction: "ATM format"

       c.      Court 's construction: Plain and ordinary meaning

       I again decline to apply Defendants' proposed ATM limitation to this term. Not all packet

networks are ATM networks, and the ' 131 patent does not imply the invention could only

operate on ATM networks. Given that these terms are well-known in the art, I decide no

construction is necessary.

14.    "voice mux" (' 131 Patent, Claim 11)

       a.      Plaintiff's proposed construction: Plain and Ordinary. No construction necessary.
               Alternative: "device that translates communications between asynchronous and
               synchronous formats"

       b.      Defendants ' proposed construction: "ATM voice multiplexer"

       c.      Court 's construction: Plain and ordinary meaning.

       As previously discussed in the context of the "residential communications hub," the ' 131

patent specification discusses A TM technology as a preferred embodiment, not as an essential

                                                 15
feature of the claimed invention. I therefore decline to limit the "voice mux" to ATM and

instruct Defendants not to further argue that the element is so limited.

15.    "communication system" ('728 Patent, Claim 1; '224 Patent, Claim 1; ' 340 Patent, Claim
       11 ; ' 918 Patent, Claim 11 ; ' 534 Patent, Claim 1; ' 131 Patent, Claim 11)

       a.      Plaintiff's proposed construction: Plain and Ordinary. No construction necessary.
               Alternative: "a plurality of network elements and connections forming a network
               to transfer information"

       b.      Defendants' proposed construction: "ATM network"

       c.      Court 's construction: Plain and ordinary meaning.

       Defendants seek to limit "communication system" to "ATM network" across an array of

patents with various specifications. I have already construed terms in some of these patents, such

as "interworking unit" in the ' 224 and ' 918 patents, as limited to ATM. I decline, however, to

impose the A TM limitation on the entire "communication system" in all the patents at issue here.

While the patents discuss ATM, those references do not clearly apply to the "communication

system" as a whole.

       For the '463 patent, as discussed above, I adopted a narrower construction of

"communication system." In that case, the "communication system" was a particular component

of the invention, and the specification clearly defined that component as having specific features.

By contrast, claims 1 of the ' 728 and ' 224 patents are methods for "operating a communication

system," suggesting that the communication system is a much broader description, not just a

component. The specifications of those patents describe particular elements as limited to ATM,

but that doesn' t mean the entire inventions must be similarly constrained.

       As previously discussed in the context of the "bearer interface" and "residential

communications hub" terms, the ' 534 and ' 131 patents contemplate formats beyond ATM.

Defendants' proposed limitation is therefore not appropriate for those patents either.


                                                 16
16.    "processing . . . to select" ('3,561, ' 052, '932, '454, and ' 534 Patents, Claim 1; '6,561
       and '131 Patents, Claim 11; '064 Patent, Claims 1, 3; '429 Patent, Claims 1, 7; '463
       Patent, Claims 1, 4)

       a.       Plaintiff's proposed construction: "process[ing] ... to participate in the selecting"

        b.      Defendants ' proposed construction: ' 052, ' 3,561 , '6,561 , ' 932, ' 429, '064, ' 534
                Patents: "the processing signal [sic] uses the [signaling / message I information /
                called number] to select"
                ' 454 Patent: "the communications control processor uses the first signaling to
                select"
                '463 Patent: "the signaling processor uses the route number to select"
                '131 Patent: "the call manager uses the signaling to select"

        c.      Court 's construction: Plain and ordinary meaning.

        Patents in various groups claim a method for "processing" information "to select" some

element, which ultimately enables a call to reach its intended recipient. For example, claim 1 of

the ' 052 patent, which is in the Call Control group, claims a method for, "in the processing

system, processing the signaling to select a network code that identifies a network element."

        Defendants argue that the device that does the "processing" (such as the "processing

system") must also "select" the other network elements. (D.I. 162 at 62). Plaintiff counters that

this device need only "participate in the selecting." I am unconvinced that the intrinsic evidence

supports Defendants' proposed limitation. Defendants do not cite any unambiguous language

requiring that the "processing system" (or analogous element in other patents) make the

selection. See Comcast, 2014 WL 5089402, at * 15 ("[T]he claims themselves do not require that

the processing element also make the selection, but instead require only 'processing ... to

select,' and in the absence of sufficient evidence from the specifications, the Court will honor

that distinction.").




                                                   17
         I find Plaintiffs proposed construction unhelpful though. It adds the words "to participate

in" seemingly in response to Defendants' construction, not because they are necessary to

understand the claims. I therefore decline to construe this term.

17.      "processing ... to transfer" (' 918 Patent, Claim 11 ; ' 463 Patent, Claim 1)

         a.     Plaintiff's proposed construction : "process[ing] . .. to participate in the
                transferring"

         b.     Defendants' proposed construction: ' 918 Patent: "the call processor uses the
                signaling information to transfer"
                ' 463 Patent: "the signaling processor uses the called number to transfer"

         c.     Court 's construction : Plain and ordinary meaning.

         This term appears in the Addressing Servers and Number Portability patents, but the issue

is essentially the same as with the previous term, "processing . .. to select." Defendants argue the

processor itself must use information to transfer a message. I find this limitation is unsupported

by the intrinsic evidence, but I also reject Plaintiffs proposal, which would add unnecessary

words.

18.      "signaling"/ "signaling message"/ "first message" ('3 ,561 Patent, Claim 1, 24; ' 6,561
         Patent, Claim 11 ; ' 052 Patent, Claim 1; ' 454 Patent, Claim 1, ' 932 Patent, Claim 1; '224
         Patent, Claim 1)

         a.     Plaintiff's proposed construction: "a message used to set up or tear down a call"

         b.     Defendants' proposed construction: ' 3,561 , ' 6,561 , ' 052, ' 454, ' 932 Patents: "the
                transfer of information among points and network elements used to establish
                communications paths"
                ' 224 Patent: No construction necessary

         c.     Court 's construction: the transfer of information among points and network
                elements

         Both parties cite specification statements that they argue define these signaling terms.

Plaintiffs definition, however, comes from the Broadband patents, and is therefore little help in

construing these terms, which are in the Call Control and Enhanced Services groups. (D.I. 162 at


                                                   18
67, citing '429 patent at 1:25-6). Defendants' proposal is from the Call Control specification, and

at first blush, might seem compelling. But they have subtly altered the wording. The Call Control

specification states, "Signaling is the transfer of information among points and network elements

and is used to establish communications paths." ('3 ,561 patent at 5:23-25). The use of "and"

suggests that only the first part of the sentence is the definition of "signaling," while the second

part describes an application. Plaintiffs primary complaint with Defendants' definition is that it

is "path-centric," which, according to Plaintiff, is inconsistent with the teachings of the patents.

(D.I. 162 at 67). Adopting only the first portion of Defendants' proposal, which is the part

supported by the intrinsic evidence, avoids this complication.

19.    "control message"/ "second message" ('3 ,561 , Claim 1, 24; ' 6,561 , Claim 11 ; ' 932
       Patent, Claim 1)

       a.      Plaintiff's proposed construction : Plain and ordinary. No construction necessary.
               Alternative: "a message to setup or route a call"

       b.      Defendants' proposed construction : "a message used for communication control,"
               where "communication control" means "setting up a communications path
               between points"

       c.      Court 's construction: Plain and ordinary meaning.

       "Control message" and "second message" do not appear in the Call Control specification.

Defendants argue the terms should be limited to "communication control," which the

specification teaches "is the process of setting up a communications path." ('3 ,561 patent at

1:37-38). "Communication control" though is the general subject of this patent group. It is not

necessary to import that subject into every claim term. Defendants have not identified language

specifically suggesting "control message" and "second message" contain this limitation. I

therefore adopt the plain and ordinary meaning.

20.     "Packet Communication System" I "Packet System"/ "Broadband Network"/



                                                  19
       "Asynchronous Communication System" ('3 ,561 Patent, Claims 1, 24; ' 6,561 Patent,
       Claims 11 , 20; ' 052 Patent, Claims 1, 4)

       a.      Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
               Alternative: "a plurality of network elements and connections forming a network
               to transfer information using packets"

       b.      Defendants' proposed construction: "system wherein packets are routed by
               switches"

       c.      Court 's construction : "system wherein packets are routed by network elements,
               wherein at least one network element is a switch"

21 .   "broadband network" (' 454 Patent, Claim 1)

       a.      Plaintiff's proposed construction: Plain and ordinary. No construction necessary.
               Alternative: "a plurality of network elements and connections forming a network
               to transfer broadband information"

       b.      Defendants ' proposed construction: "system wherein packets are routed by
               switches"

       c.      Court 's construction: "system wherein packets are routed by network elements,
               wherein at least one network element is a switch"

       The parties appear to agree that "packet," "broadband," and "asynchronous" are well-

known terms in the art. (D.I. 162 at 76-77). The dispute is whether the packets must be "routed

by switches." The asserted claims speak of "network element(s)," not switches. (See e. g. , ' 052

patent, claim 1). These patents all share the Call Control specification, which discloses, "The

present invention also includes a telecommunications network comprised of a plurality of

network elements wherein at least one network element is a switch . .. . " (' 052 patent at 3 :65-

4:1). This limitation plainly applies to the "present invention," not just possible embodiments.

Defendants' proposed construction goes too far though by broadly declaring that the packets "are

routed by switches." The specification only states that "at least one network element is a switch."

I adopt a construction consistent with that requirement.




                                                 20
22.    "switch(es)" / "telecommunication switches" ('932 Patent, Claim 1; ' 3,561 Patent,
       Claims 23 , 38; '064 Patent, Claim 7; ' 429 Patent, Claim 5; ' 728 Patent, Claim 2)

       a.        Plaintiff's proposed construction: "device(s) that set up calls and relay voice
                 and/or data information from one connection to another"

       b.        Defendants' proposed construction: "device(s) that set up calls with signaling and
                 relaying voice and/or data information from one connection to another"

       c.        Court 's construction: "device(s) that set up calls and relay voice and/or data
                 information from one connection to another"

            The parties largely agree on the definition of a "switch," but Defendants argue that

switches must set up calls "with signaling." To support this argument, Defendants point to

statements Sprint's attorneys made in prior litigation. (D.I. 162 at 81). But courts rely primarily

on intrinsic evidence to construe the meaning of a patent. Phillips, 415 F.3d at 1318 ("We have

viewed extrinsic evidence in general as less reliable than the patent and its prosecution history in

determining how to read claim terms."). Attorney statements made in district court litigation

years after the inventor filed the patent are not intrinsic evidence and are not useful.

            Defendants also note the Broadband specification states that "switches require both

signaling capability and call processing capability." (D.I. 162 at 82, quoting ' 042 patent at 1:43-

44). It is not clear though that this language, which appears in the specification's background

section, was intended to limit the invention itself. Additionally, under Defendants' proposed

construction, it might not be enough for a switch to have the "capability" of signaling.

Defendants' proposal suggests the device might cease to be a switch if it sets up a call in any

way other than "with signaling." Accordingly, I adopt Plaintiffs proposed construction.

23.    "route(s)" / "routing" ('3,561 Patent, Claims 1, 24; ' 6,561 Patent, Claim 11 ; ' 084 Patent,
       Claims 1, 7; ' 340 Patent, Claim 11 ; ' 463 Patent, Claims 1, 4; ' 534 Patent, Claim 1)

        a.       Plaintiff's proposed construction: "direct(s) / directing through a [packet]
                 communication system by a selected route or in a specified direction"



                                                   21
       b.       Defendants ' proposed construction: "directs(s) / directing through a [packet]
                communication system by a selected route"

       c.       Court 's construction: "direct(s) I directing through a [packet] communication
                system by a selected route or in a specified direction"

       Defendants argue that a system "routes" information only if it directs the information "by

a selected route," and not if it just directs the information "in a specified direction." Other courts

have rejected this construction. See Big River, 2009 WL 1992537, at *19; Comcast, 2014 WL

5089402, at *9. Defendants argue that a "specified direction" implies a cardinal direction such as

north or south, but they cite no intrinsic or extrinsic evidence for this proposition. (D.I. 162 at

85). If the system chooses an endpoint for a packet, and then other parts of the network choose

the intermediate steps required to deliver the packet to that endpoint, it seems a person of

ordinary skill in the art would understand that the system has "routed" the packet. I therefore

adopt Plaintiffs proposed construction.

V.      WHETHER MEANS-PLUS-FUNCTION APPLIES TO CERTAIN TERMS

        The Call Control patents claim a "processing system" or a "communication control

processor," and other patents include similar terms: "signaling processor," "call processor,"

"control system," and "call manager. " Defendants argue these terms are means-plus-function

claims, subject to 35 U.S.C. § 112, 16. (D.I. 162 at 93). Further, Defendants argue that the

patents fail to disclose an algorithm for performing the claimed functions, and these terms are

therefore indefinite. (Id.)

        Section 112, 16 provides that a claim "may be expressed as a means or step for

performing a specified function" but that such a claim is limited to only "the corresponding

structure, material, or acts described in the specification." If a claim does not use the word

"means," there is a rebuttable presumption that§ 11 2, 16 does not apply. Williamson v. Citrix



                                                  22
Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en bane). "This presumption can collapse

when a limitation lacking the term 'means ' nonetheless relies on functional terms rather than

structure or material to describe performance of the claimed function. " Apex Inc. v. Raritan

Comput., Inc., 325 F.3d 1364, 1372 (Fed. Cir. 2003); see also Williamson , 792 F.3d at 1348

(Form is not "blindly elevated" over substance. Instead, "the essential inquiry is .. . whether the

words of the claim are understood by persons of ordinary skill in the art to have a sufficiently

definite meaning as the name for structure."). The defendant bears the burden of overcoming the

presumption by a preponderance of the evidence. Adv. Ground Info. Sys. v. Life360, Inc., 830

F.3d 1341 , 1347 (Fed. Cir. 2016).

       The patents here do not use the word "means," and Defendants have failed to meet their

burden to show§ 112, ,r 6 should nonetheless apply. The parties agree these patents are method

claims. (D.I. 162 at 87, 92). The Federal Circuit has held that§ 112, ,r 6 does not govern method

claims unless the claims contain the term "steps for" or fail to recite an act. Masco Corp. v.

United States, 303 F.3d 1316, 1327 (Fed. Cir. 2002). Defendants assert this line of Federal

Circuit authority does not apply because it only addresses "action" limitations, such as

"transmitting a force," and not structural limitations. (D.I. 162 at 93). Even if that is correct

though, Defendants would still have to show that the structure is defined merely by its function.

Considering the very patents at issue here, the Federal Circuit observed, "the point of novelty

resides with the steps of these methods, not with the machine that performs them." Cox

Commc 'ns, Inc. v. Sprint Commc 'n Co. LP, 838 F.3d 1224, 1229 (Fed. Cir. 2016). 1 It is

unsurprising that the novelty of the invention is described in greater detail than the machine that



1
 The Federal Circuit expressly did not rule whether the claims invoked§ 112, ,r 6 because Cox
had waived the issue. Cox Commc'ns, Inc., 838 F.3d at 1232 n. 4.


                                                  23
performs those novel steps. See Virginia Innovation Scis., Inc. v. Samsung Elecs. Co. , 976 F.

Supp. 2d 794, 831 (E.D. Va. 2013), vacated on other grounds, 614 F. App'x 503 (Fed. Cir.

2015). ("The particular processor used to evaluate these various pieces of information is not

central to the invention, and the fact that it was not described in detail is neither surprising nor

fatal to the '717 patent claims' validity.") I therefore conclude these terms are not covered by

Section 112, ,r 6, and it is unnecessary to analyze whether the terms would be indefinite under

that provision.

VI.    CONCLUSION

        Within five days the parties shall submit a proposed order consistent with this

Memorandum Opinion suitable for submission to the jury.




                                                  24
